Filed 1/11/21; Certified for Publication 1/14/21 (order attached)




IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                    SECOND APPELLATE DISTRICT

                               DIVISION EIGHT

TRINITY RISK MANAGEMENT,                                 B297176
LLC, et al.,
                                                         (Los Angeles County
     Cross-complainants and                              Super. Ct. No. BC709369)
Appellants,

        v.

SIMPLIFIED LABOR STAFFING
SOLUTIONS, INC., et al.,

     Cross-defendants and
Respondents.


     APPEAL from an order of the Superior Court of Los
Angeles County, Holly J. Fujie, Judge. Affirmed.

     Burris & Schoenberg, Donald S. Burris and Clarissa A.
Rodriguez for Cross-complainants and Appellants.

      Hill, Farrer & Burrill, Clayton J. Hix and Rodney S. Lasher
for Cross-defendants and Respondents.

                              _________________________
                       INTRODUCTION
      Cross-complainants ask us to reverse the trial court’s order
granting cross-defendants’ special motion to strike the
defamation cause of action in the cross-complaint as a strategic
lawsuit against public participation under the anti-SLAPP
statute, Code of Civil Procedure section 425.16. We affirm.

      FACTUAL AND PROCEDURAL BACKGROUND
      Because the trial court’s order granting the anti-SLAPP
motion is the sole basis for cross-complainants’ contentions on
appeal, we recite facts pertinent only to the defamation cause of
action.
A.    Relevant Background
        Simplified Labor Staffing Solutions, Inc. and Simplified
Staffing Labor Solutions, LLC (collectively Simplified) are sister
entities that provide staffing services, that is, secure payroll
services, insurance coverage, licenses, and corporate benefits.
Ashish Wahi (Wahi) owns Simplified. Michael Dougan (Dougan)
is its chief financial officer. A “major expense in their business
operation” is paying for workers' compensation insurance.
        Simplified initiated the underlying action against Trinity
Risk Management, LLC (Trinity), affiliated entities Knight
Management Group, Inc. and H.J. Knight International
Insurance Agency, Inc. (collectively Knight), and other named
defendants. Simplified alleged fraud-based claims related to
workers’ compensation insurance it had purchased from
defendants who sell workers’ compensation insurance to staffing
companies. We hereinafter refer to Trinity, Knight and the other
defendants collectively as “defendants.”




                                2
B.    Complaint and First Amended Complaint
       On June 11, 2018, Simplified filed a complaint for fraud,
breach of fiduciary duty, rescission, declaratory relief, accounting,
and unfair business practices. Simplified alleged defendants
“conspired to induce [Simplified] to purchase their worker’s
compensation insurance through them by claiming that after one
year of paying surcharges on the actual premiums for the
coverage they required,” Simplified would then earn “steep
discounts on worker’s compensation coverage.” Defendants
“purported to offer underwriting of insurance risk without being
a licensed insurance company, and/or offered for sale insurance
coverage as a broker without being a licensed broker . . . or by
means of misrepresenting the actual party they represented and
the nature of the coverage being offered and without disclosing
the true coverage afforded, the actual cost or the fees being
charged.”
       On August 3, 2018, Simplified filed a first amended
complaint (FAC) against defendants, and added Captive
Resources, Inc. (Captive) as another named defendant. The FAC
alleged 15 causes of action—the same five causes of action from
the original complaint, as well as conversion, tortious
interference with contract and prospective economic advantage,
and unauthorized access to computer data.
C.    Cross-Complaint
      On August 31, 2018, defendants and Captive (cross-
complainants) filed a cross-complaint against Simplified, alleging
eight causes of action, including defamation. The cross-
complainants alleged Simplified and/or Wahi were approximately
$2 million dollars in arrears on Simplified’s workers’




                                 3
compensation payments. Relevant to the appeal before us, cross-
complainants also alleged the following:
       Dougan, chief financial officer of Simplified, “took it upon
himself to send a series of emails to Captive Resources
representing . . . that Simplified and [Knight] were involved in a
dispute over the potential lack of insurance coverage that Captive
Resources was not properly providing to Simplified, and along the
way sparing no expense to threaten Captive Resources, discredit
and malign [Knight] and intentionally misrepresent[ed]
information.” According to cross-complainants, Wahi and
Dougan “did not hesitate to disparage [defendants] to their
providers, underwriters, and longstanding business
relationships.”
       Cross-complainants further alleged that Wahi and Dougan
made these communications “with the specific intention of
adversely affecting their reputation in the community by . . .
misrepresenting corporate information and making disparaging
remarks about [cross-complainants] and their profitability,
business practices and/or reputation in the community.” Their
conduct was described as “outrageous and harmful” as the
statements to Captive were meant to describe the cross-
complainants as “acting deceitful, unethical, and illegal, when
they were not.” Cross-complainants alleged this “wrongful
conduct” caused harm to their reputation and character, causing
them to suffer “substantial and direct and consequential
damages.”
       In support of their contentions, cross-complainants
provided emails sent from Wahi to Jeff Schultz (senior vice
president of Captive) on May 30 and 31, 2018, which they allege
were defamatory. Additionally, cross-complainants provided an




                                4
email sent from Dougan to Schultz of Captive on June 12, 2018,
which they also allege was defamatory. The May emails were
sent approximately two weeks before Simplified filed its initial
complaint on June 11, 2018. And the June 12 email was sent one
day after Simplified’s initial complaint was filed.
        The May 30, 2018 email from Wahi to Schultz at Captive
was entitled “Documents needed ASAP.” Wahi’s email expressed
his concerns and included a list of questions about the workers’
compensation insurance policy Simplified had obtained from
cross-complainants. Wahi requested documents and information
“to understand how the pricing is being determined for [his]
current policy.” Schultz responded and stated that “this
information needs to be requested from the insurance broker of
record on the policy . . . or from your business partner(s) that
control the policy.”
        The May 31, 2018 email from Wahi to Matt Lanza of
Knight requested the same documents and information he had
asked for from Schultz. In his email, Wahi told Matt he “did not
get much help” from Schultz of Captive, and needs the documents
“ASAP.”
        On June 12, 2018, Dougan emailed Schultz, “[f]ollowing up
on . . . Wahi’s attempt to receive vital information” for which
Simplified has a “critical need for . . . to resolve our dispute with
Knight.” He requested “once again [and] in good faith” that
Schultz “provide this information which you full well p[oss]ess,”
to enable Wahi to “address[] this dispute.”
        Dougan’s June 12 email to Schultz continued: “As you have
acknowledged, [Captive] was providing insurance to [Knight]
through alleged Insurance Brokers [Knight] and [Trinity]. You
have also previously indicated that you and [Captive] were aware




                                 5
and complicit in [Knight]’s sale of insurance to [Simplified]. Your
firm was instrumental in the development, methods, placement,
administration and financing of the means by which [Knight] was
able to sell the Insurance to Simplified. . . . For you to now say
that you were only providing insurance to Knight while you were
facilitating the sale of the Insurance by Knight to Simplified is
not only laughable, it is contemptibly deceitful. It is our
contention that you owe a duty to Simplified and by extension
Mr. Wahi as to the true providers of that Insurance . . . . I[f] you
are either refusing to provide this information or are neglectfully
ignoring our demands for you to provide this information then
you are violating that duty.” Dougan concluded his email to
Schultz by stating this is the “final time” they are asking
Schultz/Captive “to provide this information before you leave Mr.
Wahi no alternative to seek other means to obtain it.”
       Schultz responded that same day, telling Dougan that his
“assumptions and accusations pertaining to [Captive] are
completely misguided and false.” He said these “accusations
shows the lack of knowledge and ignorance on your part and your
refusal to acknowledge the facts of the situation.” Schultz
qualified some of Dougan’s statements in the prior email as
“completely false” and “inflammatory.” Schultz stated he “will be
forced to cease communications” if Dougan “continue[s] to choose
to ignore the facts and circumstances.”
D.    Second Amended Complaint
      On October 2, 2018, Simplified filed a second amended
complaint (SAC) against all cross-complainants, repeating its
previous causes of actions and adding a claim for
misappropriation of trade secrets.




                                 6
E.    Special Motion to Strike Cross-Complainants’ Defamation
      Cause of Action and Voluntary Dismissal of the Cross-
      Complaint
      On October 22, 2018, Simplified filed a special motion to
strike the defamation cause of action from the August 31, 2018
cross-complaint as a strategic lawsuit against public participation
under the anti-SLAPP statute, citing Code of Civil Procedure1
section 425.16, subdivisions (b)(1), (e)(1), and (e)(2). Simplified
requested $24,175 in attorney fees, should it prevail on its anti-
SLAPP motion.
      On October 29, 2018, one week after the anti-SLAPP
motion was filed, Trinity filed a request for dismissal of the cross-
complaint without prejudice. The cross-complaint was dismissed
the same day.
F.    Trial Court’s Ruling
       On February 22, 2019, the trial court granted Simplified’s
special motion to strike the cross-complaint’s defamation cause of
action. The court found the filing of the SAC and the dismissal of
the cross-complaint did not render the anti-SLAPP motion moot.
As to the first prong, the court found Simplified had met its
burden to show the pre-litigation and post-litigation email
communications come within the scope of the anti-SLAPP
motion. As to the second prong, the court found the litigation
privilege and common interest privilege precluded the
defamation cause of action; the court thus did not reach whether



1     Further undesignated statutory references are to the Code
of Civil Procedure.




                                 7
cross-complainants demonstrated a probability of success on the
merits of the defamation claim.
      As the prevailing party, Simplified was awarded $24,175 in
attorney fees—the entire amount Simplified had requested.
      Cross-complainants timely appealed.

                          DISCUSSION
A.    Standard of Review
       We review a trial court’s ruling on a special motion to
strike pursuant to section 425.16 under the de novo standard.
(Monster Energy Co. v. Schechter (2019) 7 Cal.5th 781, 788; Park
v. Board of Trustees of California State University (2017)
2 Cal.5th 1057, 1067 (Park).) “In other words, we employ the
same two-pronged procedure as the trial court in determining
whether the anti-SLAPP motion was properly granted.”
(Mendoza v. ADP Screening & Selection Services, Inc. (2010)
182 Cal.App.4th 1644, 1652.)
       As always, “our job is to review the trial court’s ruling, not
its reasoning.” (People v. Financial Casualty & Surety, Inc.
(2017) 10 Cal.App.5th 369, 386.) We consider “the pleadings, and
supporting and opposing affidavits stating the facts upon which
the liability or defense is based.” (§ 425.16, subd. (b)(2).) In
considering the pleadings and declarations, we do not make
credibility determinations or compare the weight of the evidence;
instead, we accept the opposing party’s evidence as true and
evaluate the moving party’s evidence only to determine if it has
defeated the opposing party’s evidence as a matter of law.
(Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal.4th
260, 269, fn. 3.)




                                  8
B.    Applicable Law
       Section 425.16 provides that “[a] cause of action against a
person arising from any act of that person in furtherance of the
person’s right of petition or free speech under the United States
Constitution or the California Constitution in connection with a
public issue shall be subject to a special motion to strike, unless
the court determines that the plaintiff has established that there
is a probability that the plaintiff will prevail on the claim.” (§
425.16, subd. (b)(1).) An “ ‘act in furtherance of a person’s right of
petition or free speech . . . in connection with a public issue’ ” is
defined in section 425.16 to include, in relevant part: “any
written or oral statement or writing made before a legislative,
executive, or judicial proceeding, or any other official proceeding
authorized by law,” and “any other conduct in furtherance of the
exercise of the constitutional right of petition or the
constitutional right of free speech in connection with a public
issue or an issue of public interest.” (Id., subd. (e).)
       The Legislature enacted section 425.16 to prevent and
deter “lawsuits brought primarily to chill the valid exercise of the
constitutional rights of freedom of speech and petition for the
redress of grievances.” (§ 425.16, subd. (a).) Thus, the purpose of
the anti-SLAPP law is “not [to] insulate defendants from any
liability for claims arising from the protected rights of petition or
speech. It only provides a procedure for weeding out, at an early
stage, meritless claims arising from protected activity.” (Baral v.
Schnitt (2016) 1 Cal.5th 376, 384 (Baral).)




                                  9
       When a party moves to strike a cause of action (or portion
thereof) under the anti-SLAPP law, a trial court evaluates the
special motion to strike by implementing a two-prong test:
(1) has the moving party “made a threshold showing that the
challenged cause of action arises from protected activity”
(Rusheen v. Cohen (2006) 37 Cal.4th 1048, 1056 (Rusheen)); and,
if it has, (2) has the non-moving party demonstrated that the
challenged cause of action has “ ‘minimal merit’ ” by making “a
prima facie factual showing sufficient to sustain” a judgment in
its favor? (Baral, supra, 1 Cal.5th at pp. 384–385; Navellier v.
Sletten (2002) 29 Cal.4th 82, 93–94; see also § 425.16,
subd. (b)(1)). Thus, after the first prong is satisfied by the
moving party, “the burden [then] shifts to the [non-moving party]
to demonstrate that each challenged claim based on protected
activity is legally sufficient and factually substantiated.” (Baral,
at p. 396.)
C.    The SAC Did Not Render the Anti-SLAPP Motion Moot
      On appeal, cross-complainants contend Simplified’s filing of
the SAC superseded and caused the FAC to “cease to have effect
as a pleading or basis of judgment.” They believe this caused the
cross-complaint to the FAC to also suffer “the same immediate
lack of effect as a pleading by nature of its dependency on the
FAC.”
      Cross-complainants are mistaken. Our state Supreme
Court has stated: “[N]o sound reason appears for treating a
cause of action initiated by a cross-pleading as only an integral
part of that cause initiated by the complaint.” (Bertero v.
National General Corp. (1974) 13 Cal.3d 43, 51.) “[A] cross-
pleading creates an action distinct and separate from an initial
pleading. Dismissal of the complaint, for instance, does not affect




                                 10
the independent existence of the cross-complaint or
counterclaim.” (Id. at p. 52.) Thus, Simplified’s filing of the SAC
does not render the cross-complaint null; the cross-complaint is a
separate action that is not affected by Simplified’s amendment or
dismissal of its FAC. The anti-SLAPP motion to strike the cross-
complainants’ defamation cause of action is not rendered moot by
the filing of the SAC.
D.    Prong 1: Arising from Protected Activity
        Cross-complainants next contend Simplified has failed to
shoulder its initial burden to show that the defamation cause of
action arose from protected activity. (Park, supra, 2 Cal.5th at
p. 1061.)
        Section 425.16, subdivision (a) itself provides that it “shall
be construed broadly.” The wording of the statute protects the
right of litigants to the utmost freedom of access to the courts
without fear of being harassed subsequently by derivative tort
actions. (Feldman v. 1100 Park Lane Associates (2008) 160
Cal.App.4th 1467, 1479.)
        Plainly read, section 425.16 encompasses any cause of
action against a person arising from any statement or writing
made in, or in connection with, an issue under consideration or
review by, an official proceeding or body. (Briggs v. Eden Council
for Hope & Opportunity (1999) 19 Cal.4th 1106, 1113 (Briggs).)
“Statements made before an ‘official proceeding’ or in connection
with an issue under consideration or review by a . . . judicial body
. . . are not limited to statements made after the commencement
of such a proceeding.” (Digerati Holdings, LLC v. Young Money
Entertainment, LLC (2011) 194 Cal.App.4th 873, 886–887.)
Statements made “in anticipation of a court action” may be
entitled to protection under the anti-SLAPP statute. (Id. at




                                 11
p. 887.) “ ‘[J]ust as communications preparatory to or in
anticipation of the bringing of an action or other official
proceeding are within the protection of the litigation privilege . . .
[,] such statements are equally entitled to the benefits of section
425.16.’ ” (Briggs, at p. 1115.)
       A prelitigation communication is privileged only if it
“relates to litigation that is contemplated in good faith and under
serious consideration.” (Action Apartment Assn., Inc. v. City of
Santa Monica (2007) 41 Cal.4th 1232, 1251 (Action Apartment);
see Neville v. Chudacoff (2008) 160 Cal.App.4th 1255, 1268.)
       Here, the May 30 and 31, 2018 emails Wahi sent to Schultz
of Captive were communications made prior to Simplified’s filing
of its original complaint on June 11, 2018. Wahi actually copied
Simplified’s attorney in his May 31, 2018 follow-up email to
Schultz. Our independent review of the contents of the email
persuades us that Wahi’s email asking for documents and posing
questions about the workers’ compensation insurance policy are
communications made in preparation for or in anticipation of
litigation. The content of the communication is related to the
ongoing issues between Simplified and cross-complainants. It is
essentially a discovery request, but as the request for
documentation was made prior to the filing of any civil complaint,
it operated as an informal request for information and
documents. Approximately 11 days after sending the email,
Simplified filed the complaint.
       Further, the emails were sent to Captive, who was added as
a named defendant in Simplified’s FAC filed August 3, 2018.




                                 12
       Thus, the May 30 and 31, 2018 emails from Wahi were
“ ‘communications preparatory to or in anticipation of the
bringing of an action’ ” (Briggs, supra, 19 Cal.4th at p. 1115), and
as such, are acts in furtherance of its constitutional right of
petition and are protected activity for purposes of the anti-SLAPP
statute.
       The third email at issue is Dougan’s June 12, 2018 email to
Schultz of Captive. When this was sent Simplified had already
filed its original complaint against defendants Trinity and
Knight. Dougan actually copied Simplified’s counsel in its email
to Schultz. Dougan’s email specified he was writing to follow up
on “Wahi’s attempt to receive vital information” for which
Simplified has a “critical need for . . . to resolve our dispute with
Knight.” Dougan’s email contained allegations that Captive “was
instrumental in the development . . . and financing of the means
by which [Knight] was able to sell the Insurance to Simplified.”
Dougan concluded his email by stating Captive had a “duty” to
provide the information, and if they continued to refuse,
Simplified would have “no alternative to seek other means to
obtain it.”
       Based on the foregoing, we conclude Dougan’s June 12,
2018 email constitutes litigation communication as it relates to
Simplified’s causes of action against defendants. The content of
the communication is about the ongoing civil action against
defendants and Simplified’s request for information and
documentation. It is also pre-litigation activity as to Captive.
This email was clearly an act in furtherance of Simplified’s
constitutional right of petition and is protected activity for
purposes of the anti-SLAPP statute.




                                 13
       The first prong of the two-step anti-SLAPP analysis is
satisfied.
E.    Prong 2: Probability of Prevailing on the Claims
       Cross-complainants contend the trial court’s order granting
Simplified’s anti-SLAPP motion should be reversed because the
litigation privilege did not preclude its cause of action for
defamation. To defeat an anti-SLAPP motion, cross-
complainants must overcome any substantive defenses that exist.
(Rohde v. Wolf (2007) 154 Cal.App.4th 28, 38.) Accordingly, we
must determine whether the litigation privilege applies. If it
does not, then we must determine whether cross-complainants
have shown that its defamation cause of action otherwise has
minimal merit.
       Civil Code section 47 provides, in relevant part: “A
privileged publication or broadcast is one made: [¶] . . . [¶] . . . In
any . . . judicial proceeding, [and/or] in any other official
proceeding authorized by law . . . .” (Id., subd. (b).) The litigation
privilege is “relevant to the second step in the anti-SLAPP
analysis in that it may present a substantive defense a plaintiff
must overcome to demonstrate a probability of prevailing.”
(Flatley v. Mauro (2006) 39 Cal.4th 299, 323.) Thus, cross-
complainants cannot establish a probability of prevailing if the
litigation privilege precludes a finding of liability on the
defamation cause of action.
       The principal purpose of the litigation privilege is to afford
litigants and witnesses the utmost freedom of access to the courts
without fear of harassment in subsequent derivative actions.
(Action Apartment, supra, 41 Cal.4th at p. 1241.) The usual
formulation is that the privilege applies to any communication
(1) made in judicial or quasi-judicial proceedings (2) by litigants




                                  14
or other participants authorized by law (3) to achieve the objects
of the litigation and (4) that have some connection or logical
relation to the action. (Silberg v. Anderson (1990) 50 Cal.3d 205,
212.) The privilege is “not limited to statements made during a
trial or other proceedings, but may extend to steps taken prior
thereto, or afterwards.” (Rusheen, supra, 37 Cal.4th at p. 1057.)
        As discussed, Wahi’s emails to Schultz of Captive constitute
communications made in anticipation of litigation, whereas
Dougan’s email constitutes communication made during
litigation. The content of the emails was related to litigation, as
the emails contained requests for information and documentation
relevant to Wahi’s and Dougan’s expressed belief that cross-
complainants had committed fraud in the sale of workers’
compensation insurance to Simplified.
        Although Captive was a potential witness at the time Wahi
sent his emails to Schultz, Captive’s role evolved to that of a
potential defendant near the time Dougan sent his email stating
“it is our contention that you owe a duty to Simplified” and
requesting information before leaving Simplified “no alternative
to seek other means to obtain it.”
        Lastly, the communications were “by litigants or other
participants authorized by law,” as Wahi and Dougan are
Simplified’s owner and chief financial officer, respectively.
        Accordingly, we find the litigation privilege defeats cross-
complainants’ defamation cause of action.




                                15
F.    No Duty to Meet and Confer Before Filing Anti-SLAPP
      Motion.
       Cross-complainants argue Simplified’s counsel’s “sharp
practices are inconsistent with their counsel’s legal and ethical
obligations under California law.” They believe Simplified’s
counsel had opportunities to discuss the possibility of filing an
anti-SLAPP motion—“either by way of a ‘meet and confer’
conference or a simple informal call” and refused to do so. Cross-
complainants allege they “candidly informed” Simplified’s counsel
that they planned to dismiss the cross-complaint before
Simplified filed the anti-SLAPP motion to strike the defamation
cause of action from the cross-complaint. Cross-complainants
then conclusively state Simplified’s requested attorney fees
should be denied because of its bad faith tactics, or, in the
alternative, Simplified “should not receive their fees from the
date of the first conversation about the motion with Appellants’
counsel through the hearing date on the motion.”
       First, section 425.16 does not require that the parties meet
and confer before filing an anti-SLAPP motion. (See generally,
§ 425.16.) Cross-complainants have not provided us with
authority that says otherwise.
       Second, failure to offer reasoned analysis of the issue
constitutes a waiver. “ ‘When an appellant fails to raise a point,
or asserts it but fails to support it with reasoned argument and
citations to authority, we treat the point as waived.’ ” (Cahill v.
San Diego Gas & Electric Co. (2011) 194 Cal.App.4th 939, 956,
italics added; see also In re Marriage of Falcone & Fyke (2008)
164 Cal.App.4th 814, 830 [“[t]he absence of cogent legal argument
or citation to authority allows this court to treat the contentions




                                16
as waived”].) Cross-complainants did not provide authority in
their opening and reply briefs in support of their contention.
       However, during oral argument on October 27, 2020, cross-
complainants cited to and relied on new authority—Oakland
Bulk and Oversized Terminal, LLC v. City of Oakland (2020)
54 Cal.App.5th 738 (OBOT)—that they contend was not available
in time to be included in their briefs on appeal.2 They argued
OBOT supports their contention that the $24,175 attorney fee
award is “excessive” and should be reduced, because Simplified’s
anti-SLAPP motion did not truly fulfill the purpose of section
425.16 and caused “unnecessary delay.”
       In OBOT, a company sued the City of Oakland (City)
alleging three breach of contract and seven tort causes of action.
(OBOT, supra, 54 Cal.App.5th at pp. 741, 745.) In response, the
City filed a demurrer and a standard motion to strike per section
436; the hearing for both was set for April 25, 2019. (Id., at p.
746.) Meanwhile, the City filed an anti-SLAPP motion to strike
the complaint in part; a hearing was set for May 14, 2019. (Ibid.)
The trial court advanced the City’s anti-SLAPP motion so that it
came on for hearing with the other two matters. (Id. at p. 741.)
The court sustained the demurrer in part with leave to amend.
(Id. at p. 749.) It granted the standard motion to strike as to five
paragraphs regarding specific allegations and denied the motion
in all other respects. (Id. at pp. 749–750.)




2    On October 28, 2020, the day after oral argument, cross-
complainants filed a letter again requesting that we consider this
new authority.




                                17
       And, finally, the court found the anti-SLAPP motion
“ ‘premature given that the Court has given the [company] leave
to amend their complaint’ ”; the court stated it “ ‘does not have
the operative pleadings upon which to render a determination of
the motion to strike and in particular, whether there is a
potential for [the company] to prevail on their claims.’ ” (OBOT,
supra, 54 Cal.App.5th at p. 749.) It denied the City’s anti-SLAPP
motion “ ‘without prejudice to a motion to strike some or all of the
amended complaint to be filed.’ ” (Ibid.) The City did not wait for
the amended complaint and appealed, arguing the trial court
erred in allowing the company to amend their complaint after the
anti-SLAPP motion was filed. (Id. at p. 750.)
       On appeal, our colleagues from the First District held: “[I]t
made perfect sense for [the court] to allow [the company] to
amend their complaint and to defer a ruling on the [anti-SLAPP]
motion” until the operative pleading/complaint is filed. (OBOT,
supra, 54 Cal.App.5th at p. 750.) They found the trial court
“proceeding in such fashion would promote judicial efficiency and
economy—and not thwart any purpose of the anti-SLAPP law,”
and commented that the court “wisely did what [it] did rather
than analyze [what] would have been a superseded complaint.”
(Id. at p. 751.) They observed “how the anti-SLAPP procedure
can, in the wrong hands, be abused, ‘resulting in substantial
cost—and prejudicial delay.’ ” (Id. at p. 760.) As for the issue of
attorney fees, they posed the question: “[A]ssuming the City
were to be successful [in its appeal from the denial of the anti-
SLAPP motion], just how much does the City expect to be
awarded for the successful striking of two lines in a 63-page
complaint?” (Id. at p. 765.)




                                18
       Here, cross-complainants had notified Simplified of their
intent to dismiss the entire cross-complaint (including the
defamation cause of action) before Simplified filed its anti-SLAPP
motion to strike the defamation cause of action. They contend
Simplified’s right to participate was not advanced by the anti-
SLAPP motion, as it was known that cross-complainants were
going to dismiss the cross-complaint. As such, they argue
Simplified was “not entitled to the outrageous attorneys’ fees
they sought for the unnecessary motion regarding an already-
dismissed Cross-Complaint.” They request that we rely on OBOT
to remand the matter to the trial court to review and reduce its
$24,175 attorney fee award to Simplified.
       While we appreciate cross-complainants’ novel argument
and reliance on OBOT, the fact remains that they waited to
withdraw the cross-complaint (without prejudice) until after the
deadline had passed for Simplified to file a response to the cross-
complaint. Meanwhile, Simplified filed its anti-SLAPP motion on
the last day of its deadline. It is true cross-complainants’ counsel
had notified Simplified’s counsel of their intent to voluntarily
dismiss the cross-complaint. Yet there was no written stipulation
to that effect and nothing in writing (based on our review of the
record) to hold cross-complainants accountable had they reneged
on their verbal commitment to dismiss. Thus, we do not find
Simplified’s decision to file a response by way of a special motion
to strike the defamation cause of action a “sharp practice” any
more than was cross-complainants’ decision to file the request for
dismissal only after Simplified’s deadline to file a response had
passed.




                                19
                         DISPOSITION
      The order granting Simplified’s special motion to strike the
cause of action for defamation in the cross-complaint is affirmed.
Simplified Labor Staffing Solutions, Inc. and Simplified Staffing
Labor Solutions, LLC are awarded costs on appeal.




                                     STRATTON, J.

We concur:




             GRIMES, Acting P. J.




             WILEY, J.




                                20
Filed 1/14/21
                    CERTIFIED FOR PUBLICATION

       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                     SECOND APPELLATE DISTRICT

                             DIVISION EIGHT

TRINITY RISK MANAGEMENT,                  B297176
LLC, et al.,
                                          (Los Angeles County
     Cross-complainants and               Super. Ct. No. BC709369)
Appellants,

       v.

SIMPLIFIED LABOR STAFFING
SOLUTIONS, INC., et al.,

     Cross-defendants and
Respondents.


THE COURT:
      The opinion in the above-entitled matter filed on January 11, 2021, was
not certified for publication in the Official Reports. For good cause, it now
appears that the opinion should be published in the Official Reports and it is
so ordered.
      There is no change in the judgment.




________________________________________________________________________
GRIMES, Acting P. J.             STRATTON, J.                 WILEY, J.